COLLIER, C. J.
1. The written contract between the parties is exceedingly inartificial. It does not provide in express terms, when the school which the plaintiff proposed to teach, should be opened or closed; but the commissioners of the sixteenth secti on agree to remunerate him with its “available funds,”' for one year. The fair inference from this, is, that he was to render service for that period, and that he was to enter upon the performance of his engagement within a reasonable time after “a comfortable house” was furnished; or if the plaintiff thought proper, he might relieve the commissioners from that stipulation in their contract, and provide a house for himself.
The declaration sets out substantially, the contract, alleges that the plaintiff taught a school for the year one thousand eight hundred and thirty-nine, as by its terms he had undertaken to do; that the available funds of the section amounted to a large sum in that year, to wit, &c. — all or any part of which the defendant had refused and failed to pay him. On the 27th February, 1840, the action was commenced. Now, although it is not expressly alleged at what time the plaintiff became entitled to remuneration, we think it clear, that as the contract is silent upon the point, it must according to reason and analogy be intended, that he was to be paid whenever the service was rendered. We have seen that the allegation of performance by the plaintiff is sufficient; the more especially as the action was not commenced until sometime after he was entitled to demand payment. The declaration, while it omits to state the precise day on which the *570“available funds” should have been paid, clearly shows that they are claimed as due at the expiration of the year, when the school was taught. This allegation conforms in substance to the law which governs the contract, and the objection that the declaration is too vague, cannot be supported.
2. & 6. The fifteenth section of the act of 1837, “to revise and amend the laws in relation to schools and school lands;” [Clay’s Dig. 523,] provides that “the trustees, of each school, district, and where the township supports but .one school, the commissioners ■shall have power to employ a teacher or teachers, on such terms as they may deem expedient.” Under this statute it is insisted, that it is incumbent upon the plaintiff to show, that there is no more than one school in the township, as it is only in that event the commissioners have the power to employ a teacher. The •fallacy of this argument is made apparent by its statement. According to all .analogy,- the contract is prima facie valid,'and if 'there be an available objection to it, it must be made by the ¡defendant.
3 & 4. A just construction of the contract did not impose upon fhe plaintiff the duty of employing a “tutoress,” or oblige him to tender, at least without solicitation, “five hundred dollars as an emolument” for her services: The section of the act, 1837, above cited, -provides, that “no teacher shall be employed, until he shall have been duly examined by the commissioners of the township, and shall produce their certificate of his qualifications and good character.” This provision shows what is the duty of the commissioners in -respect to the matter to which it relates, and is inconsistent with the idea that a power of employing teachers for the section, should be exercised by a third person, under a contract for that purpose. But if the statute was placed out of view, 'the terms of the contract do not authorise the conclusion, that the plaintiff was bound to perform that service for the commissioners. By proscribing the sum to be appropriated to the payment of a “tutoress,” and the language in which that stipulation is -expressed, the inference is clear, that the commissioners themselves ■should select a female teacher. If it had been intended otherwise, would not the plaintiff have been required to employ an instruc-tress of prescribed qualifications, or one whose aptitude for the station should be judged of by the commissioners, &c? The salary to be paid her, would in such case be a matter of no con*571cern to the commissioners; they would have had a regard to-qualification rather than the compensation allowed. But if they were to employ the “tutoress,” then the agreement need only to have provided as it does for the payment of a sum in numero.
5. If .the interest for three years upon the note for four thousand one-hundred and ten dollars, had become due and payable in-1837-8-9, then it might admit of serious question, whether the interest for the two first years would constitute a part of the “available funds” of the defendant, within the meaning of the contract. But such is not the state of fact. We infer that the note was perhaps given for the third instalment due upon the purchase of the section; as the law directs that sixteenth sections shall be sold on a credit of one, two, three and four years, with interest at the rate of six per cent, per annum; and that notes with two or more good securities, approved by-the commissioners, shall be given payable to the president and directors of the bank of the State or either of its branches. [Clay’s Dig.-525, § 21.] The npte, according to the proof, matured' in November, 1839, and then the interest, though it had been accumulating for several years, became available for the first time.
The fact that the amount of the note and interest was-not paid into the bank until after the close of the year 1839, cannot affect the plaintiff’s right to the interest. The word “available,” is not to be understood in a strictly literal sense, but in that sense, in which the parties used it. If the entire capital stock of the section had become available during that year, the plaintiff would have ácquired no claim to it; for the statute which provides for the sale of sixteenth sections, and the investment of the proceeds, expressly declares that the commissioners shall not diminish it. — - [Clay’s Dig. 526, § 24.] By the “available funds for one year,”' we are to understand the profits derivable from the capital during that time; whether it was actually received by the commissioners before the close of the year or not. Upon any other construction; there would be no certainty in the sum to be paid or received; and the contract would be just such as neither party could judiciously or prudently have entered into.
This view is decisive of the case, and the judgment must be affirmed.